Order entered August 28, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01621-CR
                                      No. 05-12-01622-CR

                         JOSHUA PULLIAM-ROBERTS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F12-34121-J, F12-34219-J

                                            ORDER
       The Court REINSTATES the appeals.

       On July 8, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeals; (2) appellant is indigent and is represented by appointed counsel Nanette Hendrickson

of the Dallas County Public Defender’s Office; (3) Ms. Hendrickson’s explanation for the delay

in filing appellant’s brief is her workload; and (4) Ms. Hendrickson requested an additional thirty

days from the August 12, 2013 hearing to file appellant’s brief.

       We ORDER appellant to file his brief by SEPTEMBER 13, 2013. Because appellant’s

brief is already more than two months overdue, no further extensions will be granted.            If
appellant’s brief is not filed by the date specified, the Court will order Nanette Hendrickson and

the Dallas County Public Defender’s Office removed as appellant’s counsel and will order the

trial court to appoint new counsel to represent appellant in these appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Nanette Hendrickson, Dallas County

Public Defender’s Office; and the Dallas County District Attorney’s Office.


                                                      /s/    DAVID EVANS
                                                             JUSTICE